Citation Nr: 1500625	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  08-37 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to April 1973.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Oakland, California, which granted service connection for PTSD and assigned an initial 30 percent rating, effective April 20, 2007.  The Veteran appealed with respect to the propriety of the initially assigned rating.  This issue was remanded by the Board in August 2012 for further development and now returns for final appellate review.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records, which were considered in the January 2013 supplemental statement of the case, and an October 2014 Written Brief Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal) due to anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; and difficulty adapting to stressful circumstances, including work or a work life setting, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, or deficiencies in most areas, or total occupational and social impairment.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the October 2008 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In fact, he has reported that he does not receive treatment for his PTSD.

The Veteran was also afforded VA examinations in August 2007 and November 2012 in conjunction with the claim on appeal.  The Veteran has not alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his PTSD has increased in severity since the November 2012 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

As indicated previously, in August 2012, the Board remanded the case for additional development, to include providing the Veteran an opportunity to identify any outstanding treatment records and affording him a VA examination so as to determine the nature and severity of his PTSD.  Subsequent to the Board's remand, the Veteran was provided with a letter in August 2012 in which he was requested to identify any outstanding treatment records referable to his PTSD.  Thereafter, the AOJ obtained additional VA treatment records and the Veteran was provided with a VA examination in November 2012.  Therefore, the Board finds that the AOJ has substantially complied with the August 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. §§ 4.1 , 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 . In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18 ; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran was afforded a VA examination in August 2007, at which time he reported that he cannot be around people and that he lives on a river by himself.  The Veteran stated that getting a job is hard if "you're undesirable" and that he had drunk a lot since his "wife" died three years prior.  He further indicated that he is an alcoholic.  The Veteran reported that he has a couple of friends and they also drink.  He also indicated that he was married once in 1973 and was divorced within the first year, and that he lived with a woman for several years before she died.  The Veteran reported that, although he referred to her as his wife, they were never married.  He stated that he had a DUI in 1989 and has not had a driver's license since that time.  The Veteran reported that he works in farming jobs because he can "do [his] job and get left alone".  In this regard, he further indicated that he had other previous jobs and was discharged from them.  He also stated that the was once a janitor, but could not take the children and noise involved.

On mental status examination, the Veteran was dressed in casual, clean clothing.  He was observed as open, cooperative, and helpful during the interview.  His cognitive function appeared very good.  The Veteran was oriented times three, his remote memory was functional, and his recent memory was adequate.  His speech was clear and understandable.  His attention span wandered some.  The Veteran reported that his mood had been down lately and he tried to control his impulses and think things out before acting.  His affect was serious and pleasant, and his thought processes did not reveal anything odd or bizarre.  The Veteran's associations were appropriate and he denied hallucinations and delusions.  His insight to PTSD was noted as extremely limited.  His judgment was fairly good.  He denied suicidal thoughts and was not a homicidal risk.  The examiner noted that the Veteran specifically denied having flashback episodes, an inability to recall important aspects of the trauma, and a sense of foreshortened future.  The examiner concluded that his PTSD symptoms were causing the Veteran a moderate degree of negative effect in various life areas.  The examiner diagnosed chronic PTSD and assigned a GAF score of 59.  

In his June 2008 notice of disagreement, the Veteran reported that he has significant social and occupational impairment.  He reported that his employment is restricted to seasonal farm labor and he has no social life.  In his December 2008 substantive appeal, the Veteran reported that he had a deficit in gainful work and socialization.  The Veteran also reported that his mood alternates and he cannot get into a relationship, let alone maintain one.  The Veteran reported that his work is seasonal and he is unable to do non-seasonal work due to his PTSD.  The Veteran also asserted that having only a couple of friends does not constitute a social life of any significance.  

The Veteran was afforded another VA examination in November 2012.  The examiner diagnosed PTSD and reported that the Veteran's current GAF score was 58.  The examiner noted that the Veteran's PTSD is the source of his impairment and his alcohol abuse is seen as a method of self-medication to alleviate some symptoms of PTSD.  The examiner also noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although general functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he has lived alone since 2004 when his girlfriend died.  He that he was still employed though his hours had decreased with winter coming up.  The Veteran stated that he does not socialize much, but he does see his brothers and sisters, and indicated "I like being by myself".  He reported that he had been employed at a rice farm for over 15 years, and that he is an equipment mechanic and also does labor work.  The Veteran denied legal and behavioral issues.  The examiner noted that the Veteran has not received any treatment and does not take any medication.  The Veteran reported that he drinks 12 beers daily as "it relaxes me and makes me sleep good".  He also indicated that he has not missed a day of drinking in over eight years.  The examiner noted that the Veteran's PTSD symptoms included anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; and difficulty adapting to stressful circumstances, including work or a work life setting.  

Conversely, the examiner indicated that the following symptoms were not present: depressed mood; suspiciousness; panic attacks; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impairment of short- and long-term memory; memory loss for names of close relatives, own occupation, or own name; flattened affect; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimum personal hygiene; and disorientation to time or place.  

Having considered all the evidence of record and the applicable law, the Board finds that an initial rating in excess of 30 percent for the Veteran's PTSD is not warranted.  In this regard, as noted previously, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In the instant case, the Board finds that the Veteran's PTSD symptomatology does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  In this regard, there is no evidence of a flattened affect; rather, such has been described as serious and pleasant.  Similarly, there is no circumstantial, circumlocutory, or stereotyped speech; rather, the Veteran's speech was described as clear and understandable.  Furthermore, there is no evidence of panic attacks; difficulty in understanding complex commands; impairment of short-and long-term memory beyond mild memory loss, such as forgetting names, directions, or recent events, which is specifically contemplated in the currently assigned 30 percent rating; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.
  
With regard to the Veteran's social functioning, despite his allegations to the contrary, the evidence reveals that he had maintained a relationship with his "wife" prior to her death, a number of friends, and his brothers and sisters, despite his PTSD symptomatology, to include those symptoms not specifically enumerated in the rating criteria.  In this regard, the Board is cognizant of the Veteran's argument that having only a couple of friends does not constitute a social life of any significance.  However, the question before the Board involves social impairment as opposed to the nature of one's social life.  On this point, the Board finds that the Veteran's PTSD symptomatology does not result in more than mild social impairment as the evidence, to include the Veteran's own statements, reveal that he has maintained relationships with his now deceased "wife", friends, and family members.

Furthermore, in regard to the Veteran's occupation impairment, the Board finds that his PTSD symptomatology, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the Board is cognizant that the Veteran has reported that his employment is restricted to seasonal farm labor; however, the record reflects that he has been able to maintain employment at a rice farm for over 15 years, and that he is an equipment mechanic and also does labor work.  While he indicated that his hours would be reduced due to the winter season, such is a factor outside of his PTSD and there is no evidence beyond the Veteran's unsupported statements that his PTSD alone results in occupational impairment with reduced reliability and productivity, or deficiencies in most areas, or total occupational impairment.  

Additionally, the Board notes that the Veteran was assigned GAF scores of 58 and 59, suggesting no more than moderate impairment, which is consistent with either a 30 percent rating.  In this regard, such scores contemplate moderate symptoms (e.g., flat affect, circumstantial speech, or occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends or conflicts with peers or co-workers).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with the assigned GAF scores of 58 and 59, which represent moderate symptoms. 

The Board further finds that the Veteran's PTSD does not more closely approximate the criteria for a 70 or 100 percent rating.  The Board finds that the symptoms of the Veteran's PTSD are not of the type and severity contemplated by the 70 percent disability rating.  The Board notes that the Veteran has difficulty adapting to stressful circumstances, including work or a work life setting; however, his symptoms have not been shown to be manifested by such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  Rather, as noted previously, at his examinations during the appeal period, the Veteran was noted as clean and casually dressed, cooperative, and oriented times three.  His speech was noted as clear and understandable and his affect and thought processes were noted as normal.  His associations were appropriate and he denied hallucinations and delusions.  He also denied suicidal ideation and was found not to be a homicidal risk.  The Veteran also denied flashbacks and a sense of a foreshortened future.  Moreover, as previously discussed, the Board finds that, while the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, such does not more nearly approximate occupational and social impairment with deficiencies in most areas as he has been able to maintain a marital relationship, friendships, and relationships with his siblings, and has been employed in the same position for over 15 years.

The Board also finds that the Veteran's disability picture does not more nearly approximate the criteria for a 100 percent rating for this period.  The Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Again, the Veteran was noted as clean and casually dressed, cooperative, and oriented times three.  The Veteran's speech was noted as clear and understandable and his affect and thought processes were noted as normal.  His associations were appropriate and he denied hallucinations and delusions.  He also denied suicidal ideation and was noted as not a homicidal risk.  The Veteran also denied flashbacks and a sense of a foreshortened future.  Furthermore, the Veteran has reported a 15 year work history and denied legal and behavioral issues.  Consequently, the Board finds that the Veteran's PTSD symptomatology does not result in total occupational and social impairment.

Therefore, the Board finds that, for the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal) due to anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; and difficulty adapting to stressful circumstances, including work or a work life setting, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, or deficiencies in most areas, or total occupational and social impairment.  Consequently, an initial rating in excess of 30 percent for PTSD is not warranted.

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1) . 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id. 

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra. The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.   Furthermore, while the Veteran asserted that he is unable to maintain gainful employment because of his PTSD, the record reflects, as discussed previously, that such disability does not result in total occupational impairment.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the appeal does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, while the Veteran has alleged that his employment is restricted to seasonal farm labor due to his PTSD.  However, as discussed previously, the record reflects that he has been able to maintain employment at a rice farm for over 15 years, and that he is an equipment mechanic and also does labor work.  While he indicated that his hours would be reduced due to the winter season, such is a factor outside of his PTSD and there is no evidence that his PTSD renders him unemployable.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for PTSD.  Therefore, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107 ; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


